DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 18-20 in the reply filed on 04/12/2021 is acknowledged.
Claims 15-17 of Group II have been amended to incorporate similar subject matter to the elected invention. As such, Claims 15-17 are hereby rejoined with Group I.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 requires circuitry for determining a statues of an acute and/or chronic condition. The circuitry is broadly recited and encompasses computer implantation of the determination steps. As noted in §MPEP 2161.01
“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
…  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) “

In the instant case, regarding Claims 2 and 3, Applicant claims the condition determined by the claimed circuitry comprises a systolic and/or diastolic heart failure condition. Applicant’s specification indicates in par. [0102] of PGPUB 2020/0001092, (which is the publication of the present application)  that the recoil rate may be used in monitoring diastolic dysfunction but fails to discloses any steps or process indicating how applicant used recoil rate to determine systolic and/or diastolic heart failure conditions as claimed. Additionally, par. [0102] states for diastolic heart failure, the twist angle may remain neutral or increase and the peak twist velocity may remain neutral or 
Claims 4, 5, 7 and 8 contain the same issue in that a decrease in peak twist angle and a decrease in pela twist velocity are said to indicate mitral regurgitation and transmural infarction. Applicant has not set forth any steps indicating how mitral regurgitation and transmural infarction are distinguishable from one another if the use the same criterion.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claims 2 and 3, in view of the 35 USC §112 rejections above, it is unclear what steps or process Applicant is incorporating in Claims 2 and 3 and, from 
Claims 4, 5, 7 and 8 have the same issues as noted with claims 2 and 3. Applicant is relying on the same criterion to identify different conditions. It is unclear how these three disparate issues are distinguishable from one another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Overall et al. (2004/0260346).
Regarding Claims 15 and 16, Overall discloses a pacing system having a housing 101 and an electrode (not shown but implicitly incorporated via the indication .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Overall et al. (2004/0260346) in view of Carney et al. (2015/0321011).
Regarding Claims 1, 2, 10 and 18-20, Overall discloses a pacing system having a housing 101 and an electrode (not shown but implicitly incorporated via the indication that the system is a pacemaker that delivers electrical energy to the heart, see par. [0047, 0064, 0083]) secured relative to the housing and exposed to an environment outside of the housing via a lead. Overall also discloses that, during the operation of the pacemaker which delivers pacing energy to the heart, the system can detect motion of the heart, such as twisting velocity of the heart, with a gyroscope (par. [0058]). The data gathered by the gyroscope can then be assessed by a motion analysis element that is either a part of the implant or part of an external device in wireless communication with the implant (par. [0061]) to determine an acute or chronic condition of the heart, i.e. systolic and/or diastolic dysfunctions (par. [0042, 0048, 0052, 0058]). Once a form of 
In the same field of endeavor, Carney discloses the transition from conventional pacemakers with leads to leadless pacemakers was known in the art at the time the invention as effectively filed for the purpose of reducing complications due to infection associated with a lead and the reduction of issues such as “twiddler’s syndrome”, lead fracture or poor lead connection (par. [0003]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Overall reference to include a leadless pacing device, as taught and suggested by Carney, in communication with a separate gyroscope, as taught and suggested by Overall, for the purpose of reducing complications due to infection associated with a lead and the reduction of issues such as “twiddler’s syndrome”, lead fracture or poor lead connection.
Ultimately, substituting a conventional pacemaker with a leadless pacemaker is not new to the art.
In regards to Claims 11 and 12, Overall discloses multiple sensors, such as EKG sensors can be used to make a determination (par. [0023])
Regarding Claim 13, Overall discloses the data is collected over time, wherein, in electrical systems, the data collection is done based on a sampling rate which identifies regular intervals in which the signal is measured. Overall further discloses associating times with the signals thus further providing evidence that the signals are collected at predefined time intervals or timing points (par. [0098]).

Claims 3-9 arte rejected under 35 U.S.C. 103 as being unpatentable over Overall et al. (2004/0260346) in view of Carney et al. (2015/0321011), further in view of Schecter et al. (2009/0312814).
Regarding Claims 3-9, Overall and Carney disclose monitoring twisting/torsional activity of the heart with a gyroscope and indicates that this data can be sued to detect cardiac dysfunction but fails to disclose identifying conditions such as stenosis, mitral regurgitation, transmural infarction, etc. as claimed in claims 3-9. However, as noted above in the 35 USC 112(a) rejection of the claims, Applicant omits the details necessary to distinguish these conditions from one another and instead describes in the specification that changes in twist angle and velocity could be indicative of these types of conditions (see par. [0102-0110] of PGPUB 2020/0001092). Therefore, the Examiner’s best understanding of the claimed invention is that Applicant is claiming identifying a potential abnormality based on changes to twist angle and/or velocity. 
In the same field of endeavor, Schecter discloses monitoring the angular displacement (rotation) and torsional velocity of the heart with a motion detecting signal for the purpose of monitoring changes in these values to accurately detect conditions 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Overall and Carney combination to include tracking twist angle/rotation and twist velocity, as taught and suggested by Schecter, for the purpose of accurately diagnosing a particular type of cardiac dysfunction such as ischemia, cardiomyopathy, stenosis, etc.
As an aside, the Examiner notes Schecter indicates that a system that monitors these parameters is certainly capable of providing some sort of indication of the relevant diagnoses claimed, which is all that is required to meet the limitations of a device claim.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Overall et al. (2004/0260346) in view of Keel et al. (2009/0281399).
Regarding Claim 17, Overall dsicloses monitoring twisting profiles of a heart but fails to disclose updating or triggering sensing based on changes in exercise or posture. However, Keel discloses using exercise or posture to trigger sensing by a medical device for the purpose of reducing device energy expenditure as well as freeing up processing resources and memory for other functions (par. [0098]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Overall reference to include triggering of sensing based on exercise or posture change, as taught and suggested by Keel, for the purpose of reducing device energy expenditure as well as freeing up processing resources and memory for other functions.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Overall et al. (2004/0260346) in view of Carney et al. (2015/0321011), further in view of Keel et al. (2009/0281399).
Regarding Claim 14, Overall and Carney disclose monitoring twisting profiles of a heart but fails to disclose updating or triggering sensing based on changes in exercise or posture. However, Keel discloses using exercise or posture to trigger sensing by a medical device for the purpose of reducing device energy expenditure as well as freeing up processing resources and memory for other functions (par. [0098]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Overall and Carney combination to include triggering of sensing based on exercise or posture change, as taught and suggested by Keel, for the purpose of reducing device energy expenditure as well as freeing up processing resources and memory for other functions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792